Title: From George Washington to Charles Lee, 4 April 1788
From: Washington, George
To: Lee, Charles



Dear Sir,
Mount Vernon April 4th 1788

I am very sorry that I have not yet been able to discharge my acct with the James River Company for the amount of which you presented me with an order.
The almost total loss of my crop last year by the drought which has obliged me to purchace upwards of eight hundred Barrels of Corn, and my other numerous and necessary demands for cash, when I find it impossible to obtain what is due

to me, by any means, has caused more perplexity & given me more uneasiness than I ever experienced before from the want of money. In addition to the disappointments which I have met with from those who are indebted to me, I have in my hands a number of indents and other public securities which I have received from time to time as the interest of some Continental loan office certificates &c. which are in my possession; as I am so little conversent in publick securities of every kind as not to know the use or value of them, and hardly the difference of one species from another, I have kept them by me from year to year without having an idea that they would depreciate as they were drawn for interest, and never doubting but they would be received in payment of taxes at any time, till I have found by the Revenue Law of the last Session, that only a particular description of them will pay the taxes of the year 1787—the others pay all arrearages of taxes and I am informed are not worth more than 2/6 in the pound, the injustice of this measure is too obvious and too glaring to pass unobserved; it is taxing the honest man for his punctuality, and rewarding the tardy or dishonest with the sum of 17/6 in every pound which is due from him for taxes.
As you are now in Richmond I take the liberty of enclosing to you (in a letter from Mr Pendleton) a Certificate for a negro executed in the year 1781 Amounting to £69. which I will thank you to negociate for me there upon the best terms you can, and pay the proceeds thereof in behalf of what is due from me to the James River Company—The principal for the negro, and three years interest thereon (which is all that was allowed) amounted to £138. which was divided into two Cirtificates, one receivable in the taxes now due, which I retain, to discharge part of my taxes for the year 1787 and the other you have with this upon what principle of Justice interest is allowed on the above certificates from the 1st of Jany 1785 only my ideas are not sufficiently comprehensive to understand and if it should fall in your way to enquire should be glad to know; As also what will or is likely to be the final result of my holding the Certificates which have been given to me for interest of the money I lent to the Public in the day of its distress. I am well apprised that these are negotiable things and when a person is obliged to part with them, he must, as with other commodities at market, take what they will fetch, but the object of my enquiry, is to know, as above, what

the final end of them will be if retained in my chest. Strange indeed it seems—that the Public Offices should take in the original Certificates—Issue new, by a scale of their own—reducing the money as they say, to specia value—give warrents for interest accordingly—and then behold! these specia warrents are worth 2/6 in the pound. To commit them to the flames, or suffer this is a matter of indifference to me. there can be no Justice where there is such practices. You will pardon me for dwelling so long upon this subject—It is a matter which does not concern me alone but must affect many others—with great esteem and regard—I am &c.

Go. Washington

